DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “evaporator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a communication device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not appear to describe or depict, in sufficient detail, any structure which would perform the claimed function.  At most, the drawings depict a communication device (602 or 1702) as being a mere dashed-line box.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 6 and 18 are indefinite because it is unclear what it means to have “an evaporator configured for transferring heat from the drum to the working fluid, wherein a first temperature associated with the working fluid increases based on the transfer of the heat from the drum to the working fluid, wherein the working fluid is configured to change from a liquid state to a gaseous state based on the transfer of heat from the drum to the working fluid.”  Claims 4 and 16, from which claims 6 and 18 depend, recite “the integrated cooling assembly comprises a cooling coil configured for absorbing heat from the drum, wherein the cooling coil comprises a length of pipe bent into a helix spiral to enclose the drum, wherein the cooling coil carries a working fluid, wherein the working fluid is associated with a temperature lower than a temperature of the drum.”  It is unclear how there can be an evaporator to absorb the heat from the drum when there is already a cooling coil present to absorb the heat from the drum.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 2,495,535).
Regarding claim 1, Morrison discloses a washing machine system for preventing microbial growth on washable item, wherein the washing machine system comprising: a drum comprising a hollow cylinder (22), wherein the hollow cylinder provides a containment volume for washing of at least one washable item (interior of 22), wherein the drum comprises a drum opening leading into the containment volume (at 27 and 48); a door attachable to the drum, wherein the door allows access to load and unload the drum with the at least one washable item, wherein the door is configured to close the drum opening (27); a motor is movably coupled with the drum, wherein the motor is configured for provisioning mechanical action to the drum for washing the at least one washable item (55); and an integrated cooling assembly thermally coupled with the containment volume (Figures 2, 9: 22, 22b, “evaporator”).
It is noted that performing washing of a washable item or preventing microbial growth on a washable item are considered to be intended use of the claimed apparatus.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
.

Claim(s) 1-5, 7, 8, 11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2,004,376).
Regarding claim 1, Martin discloses a washing machine system for preventing microbial growth on washable item, wherein the washing machine system comprising: a drum comprising a hollow cylinder (Figures 2, 3: 1), wherein the hollow cylinder provides a containment volume for washing of at least one washable item (interior of 1), wherein the drum comprises a drum opening leading into the containment volume (top of 1); a door attachable to the drum, wherein the door allows access to load and unload the drum with the at least one washable item, wherein the door is configured to close the drum opening (22); a motor is movably coupled with the drum, wherein the motor is configured for provisioning mechanical action to the drum for washing the at least one washable item (page 1, col. 2, lines 23-28; see elements 3, 4); and an integrated cooling assembly thermally coupled with the containment volume (25).
It is noted that performing washing of a washable item or preventing microbial growth on a washable item are considered to be intended use of the claimed apparatus.  The claimed 
Regarding claims 2-5, 7, 8, 11, and 13-17, Martin is relied as above and further discloses a pump system, wherein the pump system comprises an inlet opening and an outlet opening, wherein the inlet opening is configured for receiving water at an inlet pressure, wherein the outlet opening is configured for dispensing the water at an outlet pressure to the drum, wherein the outlet pressure is greater than the inlet pressure (9, 34); wherein the motor is attached to an agitator, wherein the agitator protrudes into the drum, wherein the agitator provides mechanical action to facilitate washing of the at least one washable item (4); wherein the integrated cooling assembly comprises a cooling coil configured for absorbing heat from the drum, wherein the cooling coil comprises a length of pipe bent into a helix spiral to enclose the drum, wherein the cooling coil carries a working fluid, wherein the working fluid is associated with a temperature lower than a temperature of the drum (25); wherein the cooling coil comprises a thermally conductive material (page 2, col. 2, lines 4-23); wherein the integrated cooling assembly comprises a circulation fan, wherein the circulation fan is configured for generating an airflow (50); wherein the integrated cooling assembly is configured for reducing a temperature associated with the containment volume (page 2, col. 2, lines 4-23); an anti-fungal dispenser disposed on the drum, wherein the anti-fungal dispenser is configured for dispensing an anti-fungal substance in the containment volume (chamber defined by element 5, for example, which would be capable of dispensing an anti-fungal substance; use of an anti-fungal is “intended use” and does not patentably distinguish the claimed invention from the prior art). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best as they are understood, claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,004,376) in view of Morrison (US 2,495,535).

Morrison discloses a drier with a mechanical refrigeration system including a condenser (24) for heating, an evaporator (22) defining a tortuous path for cooling (see Figure 9), and a compressor (56) to move and compress the refrigerant flowing through the refrigeration system.
Because it is known in the art to have refrigeration system as claimed, and the results of the modification would be predictable, namely, cooling a path/coil in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Martin to use a refrigeration cycle to cool the coil, and to have a compressor configured for compressing the working fluid associated with the gaseous state, wherein compressing the working fluid increases the first temperature and a pressure associated with the working fluid; and a condenser configured for condensing the working fluid, 

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,004,376) in view of Nishino et al.  (US 2008/0115540).
Regarding claims 9 and 19, Martin is relied upon as above, but does not expressly disclose wherein the integrated cooling assembly comprises a user interface configured for activating the integrated cooling assembly, wherein the user interface comprises: a display screen configured for displaying a status of the integrated cooling assembly; and a plurality of buttons facilitating activation of the integrated cooling assembly.
Nishino discloses a laundry apparatus having a microcomputer for controlling the apparatus (Figure 3: 81) connected to an operation panel (2b) having operation buttons (66) for a user to operate the apparatus and a display panel (67) to display the operation status of the apparatus (paragraph 35).
Because it is known in the art to have a user interface and microcomputer as claimed, and the results of the modification would be predictable, namely, providing means for controlling and automating the machine and displaying statuses of the machine, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Martin to have a user interface and microcomputer controlling the apparatus as claimed, yielding wherein the integrated cooling assembly comprises a user interface configured for activating the integrated cooling assembly, wherein the user interface 
As best as they are understood, claims 10 and 20 are considered to be met by Martin, in view of Nishino, as applied above and which results in: wherein the user interface is communicatively coupled with a communication device, wherein the communication device is configured for receiving at least one user input from the user interface, wherein the user interface is communicatively coupled with a processing device, wherein the processing device is communicatively coupled with the communication device, wherein the processing device is configured for generating a command based on the at least one user input, wherein the user interface activates the integrated cooling assembly based on the command (Nishino: see Figure 3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,004,376) in view of Mani et al.  (US 2004/0045096).
Regarding claim 12, Martin is relied upon as above, but does not expressly disclose at least one sensor and a processing device, wherein the at least one sensor is communicatively coupled with the processing device, wherein the at least one sensor is disposed within the drum, wherein the at least one sensor is configured for generating a sensor data associated with the washable item, wherein the processing device is configured for analyzing the sensor data to generate a command, wherein the integrated cooling assembly is communicatively coupled with the processing device, wherein the integrated cooling assembly is configured for cooling the containment volume based on the command.

Because it is known in the art to have sensors and a controller as claimed, and the results of the modification would be predictable, namely, detecting the state of the apparatus and automating its control, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have at least one sensor and a processing device, wherein the at least one sensor is communicatively coupled with the processing device, wherein the at least one sensor is disposed within the drum, wherein the at least one sensor is configured for generating a sensor data associated with the washable item, wherein the processing device is configured for analyzing the sensor data to generate a command, wherein the integrated cooling assembly is communicatively coupled with the processing device, wherein the integrated cooling assembly is configured for cooling the containment volume based on the command.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711